Citation Nr: 0919523	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  06-14 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
cervicogenic headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty in the 
U.S. Army from January 2002 to February 2004.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2005 rating decision of the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted the Veteran service connection for cervicogenic 
headaches, secondary to cervical arthritis, rated 0 percent, 
effective February 23, 2004 (the day following the date of 
her discharge from active duty).  A June 2006 rating decision 
increased the rating to 10 percent, also effective February 
23, 2004.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on her part is required.


REMAND

On February 2008 VA examination, the Veteran reported that 
she experienced two different types of headaches.  The first 
kind was constant, located over the forehead and eyes, 
although sometimes involving the whole head; there was no 
radiation from the neck and no attendant nausea.   The 
headaches lasted for a few hours and responded to over-the-
counter pain medication.  The second kind of headache started 
with a combination of headache and nausea with no 
precipitating factors and required her to stay in bed for the 
duration (a few hours), but subsided with migraine 
medication.  On physical examination her cranial nerves were 
found to be normal.  The examiner opined that her diagnosis 
should be changed from cervicogenic headaches associated with 
degenerative arthritis of the cervical spine to cervical 
spine arthritis, tension headache, and migraine headache.

The disability picture presented raises several questions, 
medical in nature, which are not answered by the medical 
evidence in the record.  Specifically, the service-connected 
headache entity is cervicogenic headaches.  As the diagnoses 
now include tension headaches and migraine headaches (and it 
is noted on the Veteran's behalf that she takes medication 
specific for migraine headaches), it must be determined 
whether they are related to the service-connected 
cervicogenic headaches or whether they are separate and 
distinct entities unrelated to the cervicogenic headaches.  
If the latter, it must be determined whether symptoms and 
impairment due to tension and/or migraine headaches are 
distinguishable, or indistinguishable from symptoms due to 
cervicogenic headaches.  If they are distinguishable, it must 
be determined what symptoms are due to the service connected 
cervicogenic headaches (and what symptoms, if any, are not).  

Furthermore, the Veteran has described a type of headache 
that requires her to stay in bed, for hours at a time.  It is 
not entirely clear from her reports whether this type of 
headache occurs daily; if so, such would appear inconsistent 
with her noted history in the record of being a full-time 
student and being employed.  In addition, while examiners 
have noted the reports of headaches that restrict the Veteran 
to her bed, no examiner has specifically indicated that she 
has prostrating attacks.  

Notably, as this appeal is from the initial rating assigned 
with a grant of service connection, "staged" ratings may be 
assigned, if warranted by facts found.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation she received for headaches 
since 2005 (records of which are not 
already associated with her claims file) 
and to provide any releases necessary for 
VA to secure any private records of such 
treatment or evaluation.  Of particular 
interest are any neurologic evaluation or 
treatment reports when Zomig was 
prescribed  The RO should obtain for the 
record copies of the complete clinical 
records of all such treatment and 
evaluation from the identified sources (to 
specifically include complete records of 
all VA evaluations and or since May 
2006). 

The RO should also ask the Veteran to 
identify any corroborating evidence of 
prostrating headaches (such as any reports 
of accommodations made or missed time at 
work or school) and to provide releases 
for such records.  The RO should secure 
any such records identified.  

2.  The RO should then arrange for the 
Veteran to be examined by a neurologist to 
determine the nature, etiology, and 
severity of her headaches. The Veteran's 
claims file must be reviewed in 
conjunction with the examination, and any 
tests or studies deemed necessary should 
be completed.  All pertinent findings 
should be described in detail.  Based on 
review of the claims file and examination 
of the Veteran, the examiner should 
provide opinions responding to the 
following:  

a) Are the Veteran's headaches all related 
to (part and parcel of) her service-
connected cervicogenic (secondary to 
cervical arthritis) headaches?  If not, 
what are the diagnosis(es) of, and likely 
etiology for any headaches that are 
determined unrelated?  

b) If all of the Veteran's headaches are 
found to be related to/part and parcel of 
her service-connected cervicogenic 
headaches, please comment on the nature, 
frequency, and severity of such headaches.  
Specifically, does the record reflect 
prostrating attacks of headaches?  In 
addressing this question, please describe 
a typical characteristic prostrating 
attack, and comment regarding whether the 
level of functioning (including 
occupational) shown is consistent with any 
reports of such attacks.  

(c) If the Veteran has a headache disorder 
that is separate and distinct from, and 
unrelated to, her cervicogenic headaches, 
are symptoms of such headache disorder 
distinguishable from those of the 
cervicogenic headache disorder?  If so, 
please identify all symptoms (and to the 
extent possible comment on frequency and 
associated impairment of function) that 
are attributable to the cervicogenic 
headaches, and note which are not.  

The examiner should explain the rationale 
for all opinions.   

3.  The RO should review the record, 
ensure that all development sought is 
completed, and then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

 
